Citation Nr: 0321107	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  01-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
service-connected post- traumatic stress disorder from March 
31, 1999 to January 22, 2002.  

2.  Entitlement to an effective date earlier than March 31, 
1999, for the grant of an
increased rating for service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Richard A. La Pointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from October 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder is primarily manifested by intrusive thoughts and 
nightmares of World War II combat experiences, anger, 
impaired impulse control, irritability, continuous depression 
and anxiety, chronic sleep disturbance, hypervigilance, 
circumstantial speech, and difficulties in adapting to 
stressful circumstances that results in total interference in 
employment and serious impairment of social functioning; he 
has Global Assessment Functioning scores of 50, 55, and 41-
45.  

2.  A May 1998 RO rating decision granted service connection 
for post-traumatic stress disorder and assigned a 30 percent 
rating, effective from December 23, 1997, the date of filing 
of the original claim.  

3.  On March 31, 1999, the veteran submitted a letter in 
which he expressed that he wanted a re-evaluation of his 
service-connected post-traumatic stress disorder, but he did 
not specifically refer to the original rating decision or 
notification letter or otherwise note any expression that 
could reasonably be construed as an expression of 
disagreement with the May 1998 rating decision.

4.  The November 2000 and February 2003 RO rating decisions 
as well as the February 2003 Supplemental Statement of the 
Case granted increased ratings for service-connected post-
traumatic stress disorder and assigned a total disability 
rating based on individual unemployability due to service-
connected post-traumatic stress disorder, effective from 
March 31, 1999.

5.  There is no medical evidence dated within one year of the 
veteran's March 31, 1999 claim that shows an increase in 
disability in excess of 30 percent prior to March 31, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for post-
traumatic stress disorder from March 31, 1999 to January 22, 
2002 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2002).

2.  The requirements for an effective date earlier than March 
31, 1999 for an increased rating for service-connected post-
traumatic stress disorder have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5110(a), (b)(2) (West 2002); 38 C.F.R. § 
3.400(o); 38 C.F.R. § 3.159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  The veteran was 
provided with adequate notice of the evidence needed to 
substantiate his claim and the reasons the claim was denied, 
as set forth in the September 2001 Statement of the Case 
(SOC) and February 2003 Supplemental Statement of the Case 
(SSOC).  The September 2001 SOC and February 2003 SSOC 
provided the veteran with notice of the laws and implementing 
regulations of the VCAA.  VA, however, is also required to 
provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Any failure of VA to 
fully discharge its duty to notify the veteran of the 
responsibility of VA and the veteran for obtaining such 
evidence is considered moot as all the evidence needed to 
decide the claim has been associated with the claims file.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. 


Increased Rating

By a February 2003 SSOC, the RO assigned a 70 percent rating 
for service-connected post-traumatic stress disorder (PTSD), 
effective from March 31, 1999.  The RO also assigned a 100 
percent evaluation, effective from January 23, 2002, the date 
of a report on a VA examination.  By a February 2003 rating 
decision, the RO assigned a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
PTSD evaluated at 70 percent, effective from March 31, 1999 
to January 22, 2002.  The Board notes that a total disability 
evaluation may be assigned where the schedular evaluation is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2002).  The veteran is currently assigned the maximum 
schedular rating available under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002) from January 23, 2002.  Thus, 
only the period of March 31, 1999 to January 22, 2002 is of 
concern.  

The veteran is currently assigned a TDIU from March 31, 1999 
to January 22, 2002 based on the 70 percent PTSD evaluation.  
Although a TDIU and a 100 percent evaluation under the rating 
schedule award the same dollar amount of service-connected 
compensation benefits, there are certain benefits available 
to those claimants who are assigned a total schedular rating 
that are not available to those claimants who are assigned a 
TDIU.  Thus, it is more advantageous to the veteran to be 
assigned a 100 percent evaluation under the rating schedule 
than it is to have a TDIU.  Accordingly, the Board turns to 
the issue of whether the veteran is entitled to a 100 percent 
rating from March 31, 1999 to January 22, 2002.  

The RO decided that the findings reported on the January 2002 
VA examination supported a 100 percent rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002), effective from January 
23, 2002.  For reasons discussed below, the Board does not 
find a substantive difference between the findings reported 
on the January 2002 VA examination and medical evidence dated 
prior to that examination.

At the January 2002 VA examination the veteran reported that 
he retired in 1987.  He complained of daily intrusive 
memories of his combat experiences in World War II.  He 
related a volatile employment history marked by anger 
problems; he expressed hatred toward the "bureaucracy."  He 
indicated that he managed to maintain stable employment at 
the University of Oregon because he was primarily his own 
boss when he worked as a pool manager, but in the end he lost 
this job due to an anger outburst.   He abused alcohol until 
approximately 1972.  He did not have a relationship with his 
mother due to a post-war change in his behavior.  He had 
ongoing difficulties with anger control toward his wife.  He 
avoided crowds, conversations about the war, and activities 
that reminded him of the war.  He complained of an 
exaggerated startle response and nightly nightmares of his 
combat experiences.  He avoided being friendly toward others 
and passed the time by primarily isolating himself in his 
home and working occasionally in his shop making furniture.  
He reported that he had lost interest in previously 
pleasurable activities such as golf and flying model 
airplanes.  He admitted that he did not care whether he lived 
or died.  

On mental examination, the examiner noted that the veteran 
appeared cooperative, adequately groomed, and oriented to 
person, place, time, and purpose of the evaluation.  There 
was no evidence of hallucinations, delusions, or of 
significant cognitive impairment.  The veteran admitted to 
suffering from episodic suicidal ideation without a current 
plan.  When asked why he had suicidal thoughts, the veteran 
expressed desperation and related that he bought a gun but 
others convinced him to get rid of it.  He denied homicidal 
or psychotic ideations.  He complained of suffering from a 
chronically dysphoric, anxious, and irritable mood and the 
examiner noted that he displayed a mildly labile affect.  

The examiner noted that he reviewed the claims file and 
referenced the February 2000 VA examination report and a 
psychiatric progress note dated in March 2000.  Based on his 
examination, the examiner found that the veteran appeared to 
meet the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) criteria for chronic severe PTSD and 
secondary major depressive disorder.  The examiner noted that 
the veteran appeared to suffer from severe social, 
industrial, and emotional impairment as a result of his PTSD 
and secondary major depressive disorder symptoms.  The 
examiner maintained that the veteran was unable to maintain 
stable employment over the years primarily because of his 
PTSD symptoms.  The examiner reiterated that the veteran lost 
his job with the University of Oregon because he had an anger 
outburst at the dean over a minor incident.  The veteran had 
also been in countless other jobs that he quit or was fired 
from because of his difficulties with anger.  The examiner 
noted that the veteran appeared to be competent to manage his 
benefits.  The examiner commented that the veteran displayed 
a history of abnormalities of conduct and judgment given his 
past abuse of alcohol, driving under the influence of 
alcohol, and anger control difficulties at work and with his 
wife.  The examiner provided diagnoses of chronic severe 
PTSD, major depressive disorder secondary to PTSD, alcohol 
dependence in sustained remission, and nicotine dependence.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 45 for serious impairment in social and 
occupational functioning.  

Similarly, the Board notes that the medical evidence 
associated with the claims file prior to the January 2002 VA 
examination shows that the veteran presented at the May 1999 
VA examination with complaints of intrusive thoughts and 
dreams of World War II, problems with anger and irritability, 
chronic sleep disturbance, and hypervigilance.  The May 1999 
VA examiner noted that the veteran did not display a full 
spectrum of major depressive symptomatology at the 
examination.  On mental examination, the veteran displayed a 
jovial attitude.  He was well oriented to time, place, person 
and purpose of the examination.  His thinking was generally 
linear, although at times, circumstantial.  He showed no 
gross memory defects, hallucinations, delusions, 
inappropriate affect, or loosened associations.  He voiced no 
ongoing suicidal or homicidal ideations.  The examiner 
commented that the veteran was retired from gainful 
employment, most recently because of physical problems.  
Significantly, however, the examiner opined that it appeared 
that were the veteran to attempt employment at this time, his 
tendency toward emotional lability would play a role and that 
irritability would be a factor, impairing his overall 
performance.  The examiner noted that the veteran had had 
long difficulty in establishing or maintaining effective 
social relationships, dating to his emotional traumas in 
World War II.  He noted that the veteran remained quite 
isolated, except for treatment visits and contacts with his 
immediate intimate family.  The examiner provided diagnoses 
of chronic fairly severe PTSD and alcohol abuse.  He assigned 
a GAF score of 50 for serious symptoms and serious impairment 
of social functioning.   

Again, the veteran presented at the February 2000 VA 
examination with complaints of sleep disturbances, nightly 
nightmares, daytime intrusive recollection of wartime events, 
bouts of severe emotional and physiologic reactivity, 
concentration problems, exaggerated startle response, and 
hypervigilance.  The veteran reported that he enjoyed making 
furniture for his grandchildren and great-grandchildren.  He 
showed children's furniture at a craft fair.  He reported 
that he got along well with his wife, children, 
grandchildren, and co-workers, but he described that he had 
disrespect for authority figures, felt irritable, and 
frequently lost his temper.  On mental examination, the 
veteran displayed good eye contact, intact cognitive 
functioning, clear, logical, and sequential thoughts, 
appropriate affect, euthymic mood, and hypervigilance when 
discussing past combat experiences.  He denied suicidal and 
homicidal ideations and intentions.  The examiner provided 
diagnoses of chronic PTSD and alcohol dependence and assigned 
a GAF score of 55.  The examiner, however, opined that the 
veteran's PTSD more closely reflected the symptomatolgy 
associated with a 50 percent evaluation under Diagnostic Code 
9411.  

VA treatment records dated from May 1998 to July 2001 show 
that the veteran started on medication in 2000.  Complaints 
of insomnia, persistent nightmares, intrusive thoughts, 
depression, anger, sleep deprivation, daytime irritability, 
and constant anxiety are noted throughout these records.  A 
March 2000 progress note reports a GAF score of 55.  A 
treatment note dated in September 2000 noted that the veteran 
continued to present with severe PTSD.  His medication was 
increased in 2001.

The May 2000 letter from G.G.R., MA of the Vet Center noted 
that the veteran sustained a severe negative mental impact 
from his World War II service and his PTSD was chronic and 
persistent.  The September 2000 letter from M.D., MSW of the 
Vet Center noted that the veteran had been attending 
individual and group counseling.  M.D. reported that the 
veteran continued to experience daily intrusive 
memories/nightmares of his WWII experiences.  He suffered 
from sleep problems and mood swings with some suicidal 
ideation.  M.D. noted that the veteran presented with flat 
affect, disturbed mood, depression, short term and long term 
memory loss, and rambling and circumstantial speech.  M.D. 
indicated that the veteran had difficulty with concentration 
and maintenance of effective relationships.  M.D. reported 
that the veteran's GAF scores ranged from 41 to 45.  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  According to 
the DSM-IV, scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

The overall subjective complaints noted in the May 1999 and 
February 2000 VA examination reports, VA treatment records, 
and letters from the Vet Center, are consistent with those 
subjective complaints noted in the January 2002 VA 
examination.  The same holds true of the objective findings 
reported in all of the medical examinations.  There are only 
disparities in the extent to which each VA examiner and 
mental health worker believe the veteran's PTSD symptoms 
result in occupational and total impairment.  The Board 
observes that the May 1999 VA examination diagnosed chronic 
fairly severe PTSD and assigned a GAF score of 50 for serious 
symptoms and serious impairment of social functioning.  
G.G.R., MA and M.D., MSW of the Vet Center concurred that the 
veteran's symptoms were severe and GAF scores that ranged 
from 41 to 45 were noted.  The February 2000 VA examiner 
diagnosed chronic PTSD and assigned a GAF score of 55.  It is 
the opinion of the February 2000 VA examiner that the 
veteran's PTSD symptoms result in moderate occupational and 
social impairment.  The March 2000 progress note also noted a 
GAF score of 55.  

The Board, however, notes that there are no significant 
changes in the subjective complaints and objective findings 
reported that would warrant a conclusion that the veteran's 
PTSD symptoms improved from 1999 to 2000.  Indeed, the 
January 2002 VA examiner diagnosed chronic severe PTSD and 
major depressive disorder secondary to PTSD and assigned a 
GAF score of 45 for serious impairment in social and 
occupational functioning.  Thus, whatever improvement the 
veteran may have demonstrated on examination in February 2000 
was not sustained or truly reflective of the severity of the 
veteran's symptoms.  Accordingly, the Board finds that the 
weight of the evidence favors that the veteran suffers from 
chronic severe PTSD.  For the foregoing reasons, the Board 
finds that the veteran's PTSD is productive of symptomatology 
that is consistent with the criteria provided for a 70 
percent rating under Diagnostic Code 9411, as there is 
evidence of deficiencies in most areas of functioning due to 
an impaired impulse control, difficulties in adapting to 
stressful circumstances, and continuous depression affecting 
his ability to function appropriately and effectively.  

The Board also finds that to a certain extent, the exhibited 
PTSD symptomatology is consistent with a greater degree of 
occupational and social impairment, to include the criteria 
provided for a 100 percent rating under Diagnostic Code 9411, 
in that there is evidence of severe interference with 
employment.  As discussed earlier, the veteran was assigned a 
TDIU based on a finding that the veteran was unable to secure 
or follow a substantially gainful occupation solely as a 
result of his PTSD.  It follows that the veteran's PTSD 
symptoms must result in total occupational impairment, which 
is a criterion for the next higher evaluation.  The Board 
resolves all doubt in the veteran's favor and finds that the 
veteran's overall disability picture, as described above, 
more closely approximates the criteria for a 100 percent 
rating under Diagnostic Code 9411 from March 31, 1999 to 
January 22, 2002.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 
4.7 (2002).  

Since the Board finds that the veteran is entitled to a 100 
percent schedular rating from March 31, 1999 to January 22, 
2002, he no longer meets the criteria for a TDIU evaluation.  
Green v. West, 11 Vet. App. 472, 476 (1998).  


Earlier Effective Date

On December 23, 1997, the RO received the veteran's original 
claim for service connection of post-traumatic stress 
disorder (PTSD).  By a May 1998 rating decision, the RO 
granted service connection and assigned a rating of 30 
percent effective from December 23, 1997.  On March 31, 1999, 
the RO received an eleven-page letter from the veteran in 
which he provided a retrospective review of his service 
experiences and life experiences.  The veteran indicated that 
he was "due for another evaluation using this letter."   By 
rating decision dated in November 1999, the RO continued the 
assigned 30 percent rating.  On December 9, 1999, the veteran 
filed VA Form 21-4138 and asked for a re-evaluation of his 
PTSD.  A November 2000 RO rating decision increased the 
rating from 30 percent to 50 percent, effective from March 
31, 1999.  By a February 2003 SSOC and rating decision, the 
RO increased the 50 percent rating to a 70 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002), and 
assigned a TDIU due to service-connected PTSD, effective from 
March 31, 1999 to January 22, 2002.  The RO also assigned a 
100 percent rating under Diagnostic Code 9411, effective from 
January 23, 2002.  

In effect, the RO treated the March 31, 1999 request as a new 
claim.  The Board finds that the RO was correct in doing so.  
The veteran's March 31, 1999 letter does not specifically 
refer to the original rating decision or notification letter 
or otherwise note any expression that could reasonably be 
construed as an expression of disagreement with the May 1998 
rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.201 (2002).  In contrast, in the December 1999 VA Form 21-
4138 filing, the veteran clearly indicates that he contends 
that the severity of his disability is greater than what is 
contemplated by the assigned rating of 30 percent.  Thus, the 
RO correctly construed this statement as a disagreement with 
the RO's continuance of the 30 percent rating rather than as 
a new claim.  

The Board notes that the effective date for the award of an 
increased rating is generally the date of receipt of the 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1) (2002).  If, however, the claim is filed 
within one year of the date that the evidence shows that an 
increase in disability has occurred, the earliest date as of 
which an increase is factually ascertainable is used; 
otherwise, date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2) (2002).  

The RO granted increases from 30 percent to 100 percent based 
on findings reported on the May 1999, February 2000, January 
2002 VA examination reports, medical records from the Tacoma 
and Salem Vet Centers, and VA treatment records.  The veteran 
has not articulated a specific reason as to why he believes 
he is entitled to an earlier effective date for the assigned 
schedular ratings; nor does the Board find any evidence in 
the record that the veteran is entitled to an earlier 
effective date for the schedular ratings.  There is no 
medical evidence dated within one year of the veteran's March 
31, 1999 claim.  Consequently, there is no factually 
ascertainable showing of an increase in disability in excess 
of 30 percent prior to March 31, 1999.  Accordingly, the 
effective date is the date of receipt of the claim, March 31, 
1999. 


ORDER

An increased evaluation of 100 percent for post-traumatic 
stress disorder from March 31, 1999 to January 22, 2002 is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

An effective date prior to March 31, 1999 for grant of an 
increased rating for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

